DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2017/0032692) (“Choi”).
Regarding Claim 1, while Choi teaches a system (Abstract) comprising: 
a first device configured to be inserted or attached to a first wearable comprising first equipment to interact with a human (Fig. 2, [0130] watch-type mobile terminal, main body 301 is a first device configured to be attached to a first wearable band to interact with a human); 
a second device configured to be inserted or attached to a second wearable comprising second equipment to interact with an animal (Fig. 2, [0130] watch-type mobile terminal, main body 301 is a second device configured to be attached to a second wearable band to interact with a human as noted by [0293] where motion data of multiple is collected and compared, Examiner here notes that a human is considered an animal); 
each of the first and second wearables further comprising a smart sensor receptacle for a sensor and microprocessor ([0294] motion sensors included in mobile terminals, Fig. 1a, [0379] controller 180), each of the first device and second device further comprising one or more sensors contained within or upon each of the first and second wearables (Fig. 1A, [0131] sensing unit is contained within casing of main body unit, main body unit is smart sensor receptacle), the one or more sensors operable to measure one or more biometric measurements of the animal or human equipped with the first device and the animal equipped with the second device ([0294]-[0295] exercise information from sensors); and 
at least one software application configured to execute on the respective microprocessor of the first and second wearable, the software application to interface with a network communicatively coupled with the first and second devices ([0301] controller 180 is the interface with a network communicatively coupled with the first and second devices through sensing unit 140 and wireless communication unit 110 respectively, [0092] steps done through software means), the at least one software application configured to:
receive information from the first device and second device, the information including the one or more biometric measurements of the human equipped with the first device and the animal configured with the second device ([0294], [0301], [0325]), 
simultaneously transmit the information from the first device and second device ([0294], [0301], [0323]-[0325] real-time exercise comparison),
compare the one or more biometric measurements of the human of the first device and the one or more biometric measurements of the animal of the second device ([0294], [0301], [0323]-[0325]); and
provide feedback to at least one of the first device and second device based on the information received from first device and second device ([0325]-[0329] “Specifically, if a difference between exercise information about a specific person EEE and exercise information about a user ME approaches one of a specific time range or less, a specific distance range or less, and a specific calorie range or less, the controller may output at least one of visual feedback, auditory feedback, and tactile feedback”).
Regarding Claim 2, Choi teaches the system of claim 1 and Choi further teaches wherein one or more functions generated by one or more sensors inserted or attached to the human of the first or the animal of the second device is a syncing of collected data from the first and second device to produce at least one of computer-generated precise movement data or analytics (Figs. 49 and 50, [0325]-[0330] visual feedback display reflect computer-generated analytics of comparing users).
Regarding Claim 3, Choi teaches the system of claim 1, and Choi further teaches wherein the system further comprises a database compilation of the human’s exercise times and/or the animal's exercise times and performance comparative entries between the human and the animal ([0303] database compilation of exercise information, [0329] exercise information includes exercise time measurement).  
Regarding Claim 8, Choi teaches the system of claim 1, and Choi further teaches configured to synchronously analyze and communicate animal and human performance as it relates to various body workings and sensors (See Claim 1 Rejection, simultaneous analysis indicates synchrony).  
Regarding Claim 9, Choi teaches the system of claim 1, and Choi further teaches the system configured to synchronously analyze and communicate animal and human performance as it relates to various body workings and sensors ([0293]-[0295] exercise information recalled at a later time).  
Regarding Claim 13, Choi teaches the system of claim 1 and Choi further teaches wherein the at least one software application to interface with the network is further configured to inform the human of the first device of the one or more biometric measurements of the animal of the second device (See Claim 1 Rejection, Figs. 49 and 50).  
Regarding Claim 17, Choi teaches the system of claim 1 and Choi further teaches  wherein the system further comprises a historical database of one or more animal's physiological measurements from which comparisons are to be made to one or more human physiological measurements (See Claim 1 Rejection, a database of historical data from different time periods of the subject. This database is of the human animal that is the athlete and enables comparison to the subject).  
Regarding Claim 18, Choi teaches the system of claim 17 and Choi further teaches wherein the system integrates to mobile platforms in order to transfer and receive one or more animal biometric measurement and physiological measurements (See Claims 1 and 17 Rejection, [0034] mobile terminals, [0038] wirelessly communicating).  
Regarding Claim 19, Choi teaches the system of claim 17, and Choi further teaches wherein the system compares analytical data communicated between animals to human on mobile devices in real-time and near real-time ([0323]-[0325]) and further teaches that the data is synchronized ([0305], [0308] indicating data in view of time between devices should be sync for the same time, [0325] compared time display data is considered timestamp of analytical data).
Regarding Claim 20, Choi teaches the system of claim 17, and Choi further teaches wherein the system further comprises software configured to provide the distance traveled by humans and animals ([0294], [0329]-[0330]).
Regarding Claim 21, Choi teaches the system of claim 1 wherein the at least one software application to interface with the network is further configured to inform the animal of the second device of the one or more biometric measurements of the human of the first device (See Claim 1 Rejection, Figs. 49 and 50, the secondary human animal would also be able to interface with the network to compare their biometric data with that of the first human).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Teller et al (US 2004/0133081) (“Teller”).
Regarding Claim 4, while Choi teaches the system of claim 1, Choi fails to teach wherein the system further comprises a database compilation of one or more physiological attributes for humans and animals prior to starting the exercise.
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and other human animals when considering the whole network.
Regarding Claim 5, while Choi teaches the system of claim 1, Choi fails to teach wherein the system further comprises a database compilation of one or more physiological attributes for humans and animals throughout the exercise interval.  
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and other human animals when considering the whole network.
Regarding Claim 6, while Choi teaches the system of claim 1, Choi fails to teach wherein the system further comprises a database compilation of one or more physiological attributes after each exercise and resting interval for humans and animals.  
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and other human animals when considering the whole network.
Regarding Claim 7, while Choi teaches the system of claim 1, Choi fails to teach their combined efforts fail to teach wherein the system further comprises a database compilation of one or more physiological attributes after the exercise is ended.  
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and other human animals when considering the whole network.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Horton et al (US 2017/0086428) (“Horton”).
Regarding Claim 10, while Choi teach the system of claim 1 and Choi further teaches wherein the system utilizes components to asynchronously wirelessly communicate and relay information from sensors worn by the animal and human ([0293]-[0295]), their combined efforts fail to teach the components being a drone.
However Horton teaches a system monitoring multiple subjects (Abstract, reviewing livestock) and further teaches where a drone may relay information of livestock health (Fig. 4, [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the wireless communication of Choi to be a drone as taught by Horton as a simple substitution of the relaying component of a server for a drone to obtain predictable results of reliably increasing the communication range of a system by adding relay components.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Horton and further in view of Askew, Jr. et al (US 2016/0136482) (“Askew”).
Regarding Claim 11, while Choi and Horton teach the system of claim 10, their combined efforts fail to teach wherein the system utilizes airborne drones to communicate video information to the database.  
However Askew teaches a sport monitoring system (Abstract) wherein additional subject data may comprise video data ([0023] and [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to gather video data of Askew incorporated in the drone of Horton as video data is desirable in evaluating an athlete’s performance for finding areas of improvement (Askew: [0074]). Furthermore, it would be obvious that the athlete and/or coach will be enabled to review this video data, if it is also communicated to the database.
Regarding Claim 12, while Choi, Horton, and Askew teach the system of claim 10, wherein the system utilizes airborne drones to measure at least one of distance, route, time, or speed (See Claim 11 Rejection, the video by the airborne drone will measure the route of the subject it follows).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Berns et al (US 2010/0185398) (“Berns”).
 and further in view of Acquista et al (US 2014/0275928) (“Acquista”).
Regarding Claim 14, while Choi teaches the system of claim 1, Choi fails to teach the system configured to provide an alerting signal to a smart device regarding one or more physiological measurements derived from the animal and human sensors.
However Burns teaches a system (Abstract) comprising: 
a first device configured to be inserted or attached to a first wearable comprising first equipment to interact with an animal or a human ([0023]-[0025] shell 22 configured to attached to a first wearable shirt comprising equipment within shell 25); 
a second device configured to be inserted or attached to a second wearable comprising second equipment to interact with another animal or another human ([0023]-[0025] and [0039] where the system may comprise multiple devices for different humans); 
each of the first and second wearables further comprising a smart sensor receptacle for a sensor and microprocessor ([0036]-[0038], Fig. 1, shell 22 has receptacle portions for the sensors 26, Fig. 2B, shows a processor 27 within the bug 24 on the wearable shirt), each of the first device and second device further comprising one or more sensors contained within or upon each of the first and second wearables (Fig. 1, sensors 26 contained upon the wearables), the one or more sensors operable to measure one or more biometric measurements of the animal or human equipped with the first and second devices ([0028]); and 
the one or more sensors operable to measure one or more biometric measurements of the animal or human equipped with the first and second devices ([0028]); and 
receiving information from the first and second devices, the information including the one or more biometric measurements of the animal or human equipped with the first or second devices (Fig. 3, [0039] “The bug on each garment 20a, 20b, and 20c transmits data for the athlete to a wireless telephony network 30.”), 
comparing the one or more biometric measurements of the animal or human of the first device and the one or more biometric measurements of the other animal or other human of the second device ([0039] “Furthermore, the processed data may be used to compare the physiological conditions of a plurality of athletes on the team…For example, a coach may use the processed biometric data to decide which of two closely matched players should start a game.”), and 
providing an alerting signal to a human's smart device regarding one or more physiological measurements derived from the animal and human sensors ([0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further provide an alert as taught by Berns based on further included physiological measurements for the exercise information monitoring system of Choi as a way to warn patient when they are approaching or are in an adverse health state.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Berns and further in view of Venkatraman et al (US 2014/0275850) (“Venkatraman”).
Regarding Claim 15, while Choi and Berns teach the system of claim 14, their combined efforts fail to teach wherein the system is further configured to operate a communication device to communicate the animal's biometric measurement alerts to the human through various vibration patterns.  
However Venkatraman teaches a biometric monitoring system (Abstract) wherein a subject may be presented with an alarm with different vibration patterns ([0267] selection or creation of a vibration pattern implies the existence of multiple potential vibration patterns).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the alarm of Berns to be communicated by various vibration patterns as taught by Venkatraman as the application of a known technique for providing the desired alarm to a subject by a vibration pattern (Venkatraman) to a system that only generally describes providing an alarm (Berns) ready for improvement to obtain predictable results of warning a subject of the wearable of an impending adverse condition.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Choi in view of Shemesh et al (US 2009/0239710) (“Shemesh”).
Regarding Claim 16, while Choi teaches the system of claim 1, Choi fails to teach wherein the system further comprises wireless accessory devices that interconnects with an animal's information through audio communication.  
However Shemesh teaches a training system (Abstract) where physiological data gathered by the medical device can be interconnected with audio biometric data from an accessory device ([0036] combination of microphone and computer used to wirelessly communicate with athlete, where the audio communication is interconnected with the measured parameters of the subject).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to interconnect audio communication of Shemesh with the measured parameters of Choi by a wireless accessory device as this provides means to give feedback based on the athlete’s performance (from input into a microphone).

Claim(s) 1, 8, 9, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Wilson et al (WO 2009/030939) (“Wilson”) in view of Choi. 
Regarding Claim 1, while Wilson teaches a system (Abstract, Fig. 1) comprising: 
a first device configured to be inserted or attached to a first wearable comprising first equipment to interact with a human (Fig. 1, monitoring and reporting device 6, p7, L. 6-15, “The jockey 2 may also carry a monitoring and reporting device 6 similar to the device 3 carried by the horse 1 which measures acceleration and measures —or transmits a signal which allows measurement of— speed and position of the jockey 2.” First device shown to be as part of a wearable, thus attached, overall acting as equipment to interact with a human); 
a second device configured to be inserted or attached to a second wearable comprising second equipment to interact with an animal (Fig. 1, p6, L. 20-30, monitoring and reporting device 3 measuring acceleration of horse, p7, L. 6-19, sensors 91, 92 for electrocardiogram and accelerometer respectively of horse, second devices shown to be as part of wearables, thus attached, overall acting as equipment to interact with an animal); 
each of the first device and second device further comprising one or more sensors contained within or upon each of the first and second wearables, the one or more sensors operable to measure one or more biometric measurements of the human equipped with the first device and the animal equipped with the second device (p6, L. 20-30 and p7, L. 6-15); and
each of the first and second wearables further comprising a smart sensor receptacle for a sensor and microprocessor (Fig. 3, p9, L. 5-32, overall housing of device 3 acts as smart sensor receptacle for sensors 20, 21, 29, 30, and 31 and microprocessor 24, p7, L. 6—8, device 6 is structured like device 3);
at least one software application configured to execute on a microprocessor communicating with the first and second wearable (Fig. 2, data processing system 12), the software application to interface with a network communicatively coupled with the first and second devices (Fig. 2, shows network connecting devices 3 and 6), the at least one software application configured to: 
receive information from the first device and second device, the information including the one or more biometric measurements of the human equipped with the first device and the animal equipped with the second device (p8, L. 8-23), 
simultaneously transmit the information from the first device and second device (p2, L. 23-26, p9, L. 11-19, “Some data may be transmitted in real time for real-time analysis, e.g. to provide a relatively coarse indication of fatigue or injury, such as "not fatigued" or "fatigued", or a scalar "risk" having a range of values, and further data may be logged and downloaded later for off-line analysis, e.g. to provide a more detailed analysis of fatigue or injury.”), 
compare the one or more biometric measurements of the human of the first device and the one or more biometric measurements of the animal of the second device (p8, L. 19-23, “As will also be explained in more detail later, the system 12 may receive motion data for the horse 1 and jockey 2 and identify the phase between the horse 1 and jockey 2 and output additional data 15 about the how well the jockey 2 is riding the horse 1 (i.e. the quality of his or her "riding action") and a signal 16 indicative of how well the jockey 2 is riding the horse 1.”), and 
provide feedback to at least one of the first human and second animal based on the information received from first device and second device (p7, L. 6-15, “During training and, if permitted, during a race, the jockey 2 may carry a communications device 7 connected to an earpiece 8 which can provide feedback to the jockey 2.”).
Wilson fails to teach at least one software application configured to execute on the respective microprocessor of the first and second wearable
Providing feedback to at least one of the first device and second device.
However Choi teaches a system for analyzing biometric data of multiple subjects (Abstract) and further teaches 
at least one software application configured to execute on the respective microprocessor of an individual wearable in a network (Fig. 1, [0040], [0047] data processing performed by processor 180 in individual wearable); and
Providing feedback to at least one of wearable devices in a network ([0325]-[0329] “Specifically, if a difference between exercise information about a specific person EEE and exercise information about a user ME approaches one of a specific time range or less, a specific distance range or less, and a specific calorie range or less, the controller may output at least one of visual feedback, auditory feedback, and tactile feedback”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the processing location of Wilson at a secondary location for the processing location at the wearable of Choi as a means to ensure processing of biometric data occurs regardless of loss of connection to the network. Furthermore, it would be obvious to apply the feedback of Wilson at the wearables as taught by Choi as this simplifies the system by reducing the needed components in the network (requiring only the wearable and not the wearable and a separate earpiece).
Regarding Claim 2, Wilson and Choi teach the system of claim 1 and Wilson further teaches wherein one or more functions generated by one or more sensors inserted or attached to the human of the first or the animal of the second device is a syncing of collected data from the first and second device (See Claim 1 Rejection) and Choi teaches sensor data being used to produce at least one of computer-generated precise movement data or analytics (Figs. 49 and 50, [0325]-[0330] visual feedback display reflect computer-generated analytics of comparing users).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the synced data of Wilson to provide computer-generated precise movement analytics as taught by Choi as a means of providing accurate movement with which to judge performance of the jockey and rider.
Regarding Claim 3, Wilson and Choi teach the system of claim 1, and Choi further teaches wherein the system further comprises a database compilation of the human’s exercise times and/or the animal's exercise times and performance comparative entries between the human and the animal ([0303] database compilation of exercise information, [0329] exercise information includes exercise time measurement).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a database of exercise times and performance comparative entries as taught by Choi in the jockey and horse riding of Wilson as this provides another metric to judge the performance of the jockey and horse. 
Regarding Claim 8, Wilson and Choi teaches the system of claim 1, and Wilson further teaches configured to synchronously analyze and communicate animal and human performance as it relates to various body workings and sensors (See Claim 1 Rejection, simultaneous, real-time analysis indicates synchrony).  
Regarding Claim 9, Wilson and Choi teaches the system of claim 1, and Choi further teaches the system configured to asynchronously analyze and communicate animal and human performance as it relates to various body workings and sensors (Choi: [0293]-[0295] exercise information recalled at a later time).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally asynchronously analyze and communicate animal and human performance of Wilson as taught by Choi as this enables the jockey and horse to perform the race without distractions and performance reviewed after the fact. 
Regarding Claim 13, Wilson and Choi teach the system of claim 1 wherein the at least one software application to interface with the network is further configured to inform the human of the first device of the one or more biometric measurements of the animal of the second device (See Claim 1 Rejection, Choi’s feedback of other worn devices, Wilson having the other worn device being on the horse).
Regarding Claim 17, Wilson and Choi teach the system of claim 1 and Choi further teaches wherein the system further comprises a historical database of athlete measurements ([0303]) and Wilson teaches that one or more animal's physiological measurements from which comparisons are to be made to one or more human physiological measurements (See Claim 1 Rejection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a historical database as taught by Choi of the horse measurements of Wilson as reference point to judge improvement in the riding of the horse and jockey. 
Regarding Claim 18, Wilson and Choi teach the system of claim 17 and Choi further teaches wherein the system integrates to mobile platforms in order to transfer and receive one or more animal biometric measurement and physiological measurements (See Claims 1 and 17 Rejection, [0034] mobile terminals, [0038] wirelessly communicating).  
Regarding Claim 19, Wilson and Choi teach the system of claim 17, and further teaches the system compares analytical data communicated between animals to humans on mobile devices (See Claim 1 Rejection), the analysis being done in real time (See Claim 17 Rejection, Wilson: p2, L17-21, simultaneous, real-time analysis indicates synchrony). 
Regarding Claim 20, Wilson and Choi teach the system of claim 17, and Wilson teaches measuring acceleration, speed, and position (See Claim 17 Rejection) and Choi further teaches wherein the system further comprises software configured to provide the distance traveled by humans and animals ([0294], [0329]-[0330]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the distance of Choi as an additional parameter in judging the performance of jockey and horse of Wilson as it is an additional parameter to contextualize their combined motion. 


Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Choi and further in view of Teller.
Regarding Claim 4, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach wherein the system further comprises a database compilation of one or more physiological attributes for humans and animals prior to starting the exercise.
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Wilson and Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and animals when considering the whole network.
Regarding Claim 5, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach wherein the system further comprises a database compilation of one or more physiological attributes for humans and animals throughout the exercise interval.  
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Wilson and Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and animals when considering the whole network.
Regarding Claim 6, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach wherein the system further comprises a database compilation of one or more physiological attributes after each exercise and resting interval for humans and animals.  
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Wilson and Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and animals when considering the whole network.
Regarding Claim 7, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach their combined efforts fail to teach wherein the system further comprises a database compilation of one or more physiological attributes after the exercise is ended.  
However Teller teaches a predictive subject monitoring system (Abstract) wherein the system will store physiological data of a subject before, during, and after any exercise activity (Fig. 46, [0223] “Thus, as described in greater detail in connection with FIGS. 41 through 45, I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a network monitoring a subject and storing their data as taught by Wilson and Choi should collect data prior, during, and after exercise as taught Teller as this provides context to how a user will react to exercise. If a coach notes that a subject’s heart rate begins high and takes longer than usual to return to rest, that coach may recognize that the athlete is in too much of an adverse state to continue participating in such exercise. Furthermore, it would be obvious that due to Choi monitoring multiple subjects, the database of a user will overall reflect a database compilation of attributes for human and animals when considering the whole network.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Choi and further in view of Horton.
Regarding Claim 10, while Wilson and Choi teach the system of claim 1 and Choi further teaches wherein the system utilizes components to asynchronously wirelessly communicate and relay information from sensors worn by the animal and human ([0293]-[0295]), their combined efforts fail to teach the components being a drone.
However Horton teaches a system monitoring multiple subjects (Abstract, reviewing livestock) and further teaches where a drone may relay information of livestock health (Fig. 4, [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the wireless communication of Wilson and Choi to be a drone as taught by Horton as a simple substitution of the relaying component of a server for a drone to obtain predictable results of reliably increasing the communication range of a system by adding relay components.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Choi and further in view of Horton and further in view of Askew, Jr.
Regarding Claim 11, while Wilson, Choi, and Horton teach the system of claim 10, their combined efforts fail to teach wherein the system utilizes airborne drones to communicate video information to the database.  
However Askew teaches a sport monitoring system (Abstract) wherein additional subject data may comprise video data ([0023] and [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to gather video data of Askew incorporated in the drone of Horton as video data is desirable in evaluating an athlete’s performance for finding areas of improvement (Askew: [0074]). Furthermore, it would be obvious that the athlete and/or coach will be enabled to review this video data, if it is also communicated to the database.
Regarding Claim 12, while Wilson, Choi, Horton, and Askew teach the system of claim 10, wherein the system utilizes airborne drones to measure at least one of distance, route, time, or speed (See Claim 11 Rejection, the video by the airborne drone will measure the route of the subject it follows).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Choi and further in view of Berns and further in view of Acquista.
Regarding Claim 14, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach the system configured to provide an alerting signal to a smart device regarding one or more physiological measurements derived from the animal and human sensors.
However Berns teaches a system (Abstract) comprising: 
a first device configured to be inserted or attached to a first wearable comprising first equipment to interact with an animal or a human ([0023]-[0025] shell 22 configured to attached to a first wearable shirt comprising equipment within shell 25); 
a second device configured to be inserted or attached to a second wearable comprising second equipment to interact with another animal or another human ([0023]-[0025] and [0039] where the system may comprise multiple devices for different humans); 
each of the first and second wearables further comprising a smart sensor receptacle for a sensor and microprocessor ([0036]-[0038], Fig. 1, shell 22 has receptacle portions for the sensors 26, Fig. 2B, shows a processor 27 within the bug 24 on the wearable shirt), each of the first device and second device further comprising one or more sensors contained within or upon each of the first and second wearables (Fig. 1, sensors 26 contained upon the wearables), the one or more sensors operable to measure one or more biometric measurements of the animal or human equipped with the first and second devices ([0028]); and 
the one or more sensors operable to measure one or more biometric measurements of the animal or human equipped with the first and second devices ([0028]); and 
receiving information from the first and second devices, the information including the one or more biometric measurements of the animal or human equipped with the first or second devices (Fig. 3, [0039] “The bug on each garment 20a, 20b, and 20c transmits data for the athlete to a wireless telephony network 30.”), 
comparing the one or more biometric measurements of the animal or human of the first device and the one or more biometric measurements of the other animal or other human of the second device ([0039] “Furthermore, the processed data may be used to compare the physiological conditions of a plurality of athletes on the team…For example, a coach may use the processed biometric data to decide which of two closely matched players should start a game.”), and 
providing an alerting signal to a human's smart device regarding one or more physiological measurements derived from the animal and human sensors ([0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further provide an alert as taught by Berns based on further included physiological measurements for the exercise information monitoring system of Wilson and Choi as a way to warn patient when they are approaching or are in an adverse health state.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Choi and further in view of Berns and further in view of Venkatraman.
Regarding Claim 15, while Wilson, Choi, and Berns teach the system of claim 14, their combined efforts fail to teach wherein the system is further configured to operate a communication device to communicate the animal's biometric measurement alerts to the human through various vibration patterns.  
However Venkatraman teaches a biometric monitoring system (Abstract) wherein a subject may be presented with an alarm with different vibration patterns ([0267] selection or creation of a vibration pattern implies the existence of multiple potential vibration patterns).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the alarm of Berns to be communicated by various vibration patterns as taught by Venkatraman as the application of a known technique for providing the desired alarm to a subject by a vibration pattern (Venkatraman) to a system that only generally describes providing an alarm (Berns) ready for improvement to obtain predictable results of warning a subject of the wearable of an impending adverse condition.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Wilson in view of Choi and further in view of Shemesh.
Regarding Claim 16, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach to teach wherein the system further comprises wireless accessory devices that interconnects with an animal's information through audio communication.  
However Shemesh teaches a training system (Abstract) where physiological data gathered by the medical device can be interconnected with audio biometric data from an accessory device ([0036] combination of microphone and computer used to wirelessly communicate with athlete, where the audio communication is interconnected with the measured parameters of the subject).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to interconnect audio communication of Shemesh with the measured parameters of Wilson and Choi by a wireless accessory device as this provides means to give feedback based on the athlete’s performance (from input into a microphone).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Choi and further in view of Lloyd.
Regarding Claim 21, while Wilson and Choi teach the system of claim 1, their combined efforts fail to teach wherein the at least one software application to interface with the network is further configured to inform the human of the first device of the one or more biometric measurements of the animal of the second device (See Claim 1 Rejection, Choi’s feedback of other worn devices, Wilson having the other worn device being of the horse), their combined efforts fail to teach wherein the at least one software application to interface with the network is further configured to inform the animal of the second device of the one or more biometric measurements of the human of the first device.
However Lloyd teaches an animal training device (Abstract) and further teaches that feedback can be provided to horse for training ([0171]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide feedback to the horse as taught by Lloyd to inform the animal of the human biometric motion data of Wilson to train the animal to support the desired riding coordination between jockey and horse taught in Wilson.

Response to Arguments
Applicant’s amendments and arguments filed 3/31/2022 with respect to the 35 USC 112(f) interpretations of claims 1 and 13 have been fully considered, and are persuasive. The interpretation is obviated.
Applicant’s amendments and arguments filed 3/31/2022 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn. 
Applicant’s amendments and arguments filed 3/31/2022 with respect to the 35 USC 112(a) and 35 USC 112(b) rejections have been fully considered, and are persuasive. The rejection(s) is/are withdrawn. 
Applicant’s amendments and arguments filed 7/08/2021 with respect to the 35 USC 102(a)(1) rejections have been fully considered, but are not persuasive. Applicant argues that the disclosure of Choi does not provide equipment, specifically the second device, interacting with an animal. Examiner respectfully disagrees. In the medical art, humans can be understood as animals (Aceti: [0019] “The animal may be a human being, a domestic animal such as a cow, horse, dog, or cat, a wild animal such as a lion or elephant, or essentially any animal…”). The rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner/
Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791